      Case 4:19-cv-00448-MW-HTC Document 18 Filed 11/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DEBORAH JEAN HARRIS,

             Plaintiff,
v.                                         Case No.: 4:19cv448-MW/HTC

ANDREW SAUL,
Commissioner of Social Security,

          Defendant.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 17. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Judgment is entered in favor of

Deborah Jean Harris. The Commissioner’s decision is set aside, and the matter is

remanded under Sentence Four of 42 U.S.C. § 405(g) for further proceedings.” The

Clerk shall close the file.

      SO ORDERED on November 23, 2020.

                                     s/Mark E. Walker
                                     Chief United States District Judge
